PER CURIAM.
Whaley appeals his sentence of 30 years imposed under the enhanced penalty statute, raising the procedural issue that the trial court failed to specifically find from a preponderance of the evidence that it was necessary for the protection of the public to sentence the appellant to an extended term. Upon consideration of the record and precedent on this point, we conclude such a finding is required. § 775.084(3) and (3)(d), Fla.Stat. (1979); Levy v. State, 375 So.2d 606 (Fla. 2d DCA 1979); Grimmett v. State, 357 So.2d 461 (Fla. 2d DCA 1978). See Adams v. State, 376 So.2d 47, 58-59 (Fla. 1st DCA 1979); Fry v. State, 359 So.2d 584 (Fla. 2d DCA 1978). The sentence is therefore vacated and the cause remanded for appropriate findings and imposition of sentence accordingly.
McCORD, LARRY G. SMITH and WENTWORTH, JJ., concur.